Citation Nr: 0639985	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-32 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for neurogenic bladder, 
claimed as secondary to exposure to herbicides during 
service.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the RO at an April 2005 hearing, 
and before the undersigned at a videoconference hearing in 
October 2006.  
 

FINDINGS OF FACT

1. The veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange.

2.  Neurogenic bladder was not present in service or until 
many years thereafter, and is not related to service or to an 
incident of service origin, to include his in-service 
exposure to Agent Orange.

CONCLUSION OF LAW

Neurogenic bladder was not incurred in or aggravated by 
active service, nor may its incurrence during service be 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter in January 
2003.  In that letter, the RO informed the veteran of the 
types of evidence needed in order to substantiate his claim 
of entitlement to service connection.  VA has also informed 
the veteran of the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such a claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

VCAA compliant notice was provided to the veteran prior to 
the initial unfavorable decision in this case, as required, 
and thereby meeting timing requirements of VCAA.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a disability rating and an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as service connection is denied here for the claimed 
disability, the issue with respect to notice is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, the 
transcript of hearing testimony, and statements made in 
support of the veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

The veteran maintains that his diagnosed neurogenic bladder 
was caused by exposure to Agent Orange during service in 
Vietnam.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2006), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for neurogenic bladder.  Initially, as 
noted above, a veteran who served on active duty in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed to Agent Orange during that service.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection for numerous diseases, will be 
established even though there is no record of such disease 
during service.  See 38 C.F.R. § 3.309(e).  The veteran 
served in Vietnam; however, while the post-service medical 
evidence shows a diagnosis of neurogenic bladder, that 
disorder is not one of the presumptive conditions pursuant to 
39 C.F.R. § 3.309(e).  Therefore, service connection on this 
presumptive basis is not warranted.

A review of the service medical records shows that they are 
negative for any complaint, treatment or diagnosis referable 
to neurogenic bladder.  On separation examination in January 
1970, the veteran did not report having had any referable 
complaints; and on examination, clinical evaluation of the 
genitourinary system was reported as normal.

The report of a June 1970 VA examination shows that the 
veteran did not report any complaints referable to his 
claimed neurogenic bladder.  

The numerous post-service private and VA medical records 
dated from 1988 to 2004 show a diagnosis of neurogenic 
bladder.  Private medical records show that in June 1988, the 
veteran was seen for complaints of urinary retention.  That 
month the veteran underwent two operative procedures.  He 
underwent urethral dilatation, cystourethroscopy, retrograde 
urethrogram; and later he underwent complete urodynamic 
evaluation with a water cystometrogram, EMG recording, total 
vesicle pressure and abdominal pressure measurements, 
uroflowimetry.  After the second, the postoperative diagnosis 
was hypotonic neurogenic bladder of questioned etiology, rule 
out valves.  Subsequent VA and private treatment records show 
treatment for, and record a diagnosis of neurogenic bladder.  
None contain probative evidence linking the neurogenic 
bladder to service, including as due to exposure to Agent 
Orange.

In light of the foregoing, the Board but must deny this claim 
because the there is no evidence that the veteran has the 
claimed neurogenic bladder due to service.  None of the 
medical record evidence provides an opinion that there is 
such a relationship.  There is a private treatment note in 
November 1999 that contains an impression of "Neurogenic 
bladder, etiology unknown.  Possibly due to Agent Orange."  
That impression, to the extent that it suggests any support 
for the veteran's claim, is speculative at best.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and 
unsupported medical opinions carry negligible probative 
weight).

In summary, after service, the first indication of any 
potentially relevant pathology is in 1988, many years after 
service ended.  Post-service medical records showing no 
indication until many years after service are probative 
evidence against a nexus with service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

By a preponderance, the evidence is against the appellant's 
claim that his neurogenic bladder is related to service.  In 
reaching this determination, the Board does not question the 
belief of the veteran that the claimed disability is related 
to in-service exposure to Agent Orange.  The appellant 
asserts, in effect, that the claimed neurogenic bladder had 
its onset during service, to include as due to exposure to 
Agent Orange during service in Vietnam.  During his recent 
hearings the veteran testified indicating that Agent Orange 
affects the nervous system, and that his neurogenic bladder 
was caused by exposure to Agent Orange during service in 
Vietnam.  

Neurogenic bladder is defined as any condition of dysfunction 
of the urinary bladder caused by a lesion of the central or 
peripheral nervous system.  See Dorland's Illustrated Medical 
Dictionary 204 (28th ed. 1994).  The listed diseases covered 
under 38 C.F.R. § 3.309(e) include the specific neurologic 
conditions of acute and subacute peripheral neuropathy; 
however, as noted above, the listed diseases do not include 
neurogenic bladder.  38 C.F.R. § 3.309(e).   

As a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. App. 
at 520; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since there is no medical evidence linking the 
veteran's neurogenic bladder to service, there is no basis 
upon which to establish service connection for the condition.

In conclusion, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and there is no benefit of the doubt that could be 
resolved in the appellant's favor.  Therefore, based on the 
foregoing, service connection for neurogenic bladder must be 
denied.




ORDER

Service connection for neurogenic bladder is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


